By Court,
French, C. J.:
This is an appeal from the order of the district court dismissing the appeal to that court from the justice’s court, and also from the order of the district court denying defendants’ motion to set aside said order of dismissal. It appears from the first page of transcript and folio 3 that the judgment was rendered in the justice’s court on the fifteenth day of March, A. D. 1880; that an appeal was perfected, except payment of costs, on 'March 24, 1880, and that on that day the papers were ordered to be transmitted to the district court on the payment of the appeal costs of, four dollars (folio 34); that the papers were not transmitted to the district court or there filed until May'8th; and that the appeal costs then remained unpaid. Section 1 of act to regulate appeals from justices’courts reads as follows: “Any party dissatisfied with a judgment rendered in a justice’s court may appeal therefrom to the district court held at the coirnty in which such justice’s court is situated. Such appeal shall be perfected and the papers filed in the district court within thirty days after the rendition of the judgment in the justice’s court; and if the appeal is not perfected and the papers are not filed in the district court within such time, the district court shall, on the production of a certificate from the justice to the effect that an appeal has been taken but not perfected, or that the papers have not been ordered up, or the proper costs not paid, or any other necessary step not taken, dismiss the appeal at the costs of the appellant; in which case a certificate of dismissal shall be transmitted under the seal of the district court to the justice’s court, with a statement of the costs in the district court; and no other or further appeal shall be taken.” Appeal is the creature of statute; without statutory authority there is no appeal or right of appeal. A party, therefore, invoking the statute must conform to its provisions, or lose his right of appeal. But this act, section 42, affirmatively provides that appeals from justices’ courts shall be taken *404and determined only in the manner herein provided. It appears from the record, and also from the justice’s certificate, that the papers in this cause were not filed in the district court until May 8th, more than fifty days from the time of the rendition of the judgment, March 15th, and that the appeal costs had not been paid. Under either of these circumstances, failure to pay the appeal costs, or to file the papers in the district court within thirty days after judgment in justice’s court, the peremptory provision, section 1, above recited, is, that the district court shall dismiss the appeal. Courts can not disregard the direct and positive provisions of the statute. The appeal is utterly without merit, and the orders appealed from have therefore been affirmed, with damages.
Porter and Stilwell, JJ., concurred.